DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claim 1 in the Amendment filed May 6, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 103 rejection of claims 1-3, 7, 10 and 19-21 have been withdrawn due to Applicant’s amendment in claim 1: Ranganathan et al. (USPN 8,541,081) it does not appear that Ranganathan et al. teach or suggest to one of ordinary skill in the art a single-layer liner 18 of any of the ethylene-containing  copolymers of claim 1, or a multi-layer liner 18, where the layer that contacts the bulk layer of the tray is of any of the ethylene-containing  copolymers of claim 1.
The 35 U.S.C. 103 rejection of claim 15 over Kocher et al. in view of Ranganathan et al. has been withdrawn since neither Kocher et al. nor Ranganathan et al. teach the relative amount of vinyl acetate in the ethylene vinyl acetate copolymer. A new rejection of claims 1-3, 10, 11, 15 and 19-21 under 35 U.S.C. 103 as being unpatentable over in view of Nordness et al. (USPN 5,089,308) has been presented. Note that the scope of the claims changed in this current amendment, which necessitated the change in assignment of the components of Dalgewicz, III to the claimed layers.
UPDATED REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al. (USPN 6,739,113) in view of Ranganathan et al. (USPN 8,541,081).
In regard to claims 1-3, 5-7 and 9-14, Kocher et al. teach a tray 12 having a thermoplastic liner 17 (see, for example, col. 4 lines 35-40 and col. 5, lines 27-34 and Fig. 2 and 4). Kocher et al. teach that the material of the thermoplastic liner 17 is any of the materials that are suitable for layer 14 (col. 5, lines 27-31), and, in regard to claim 9, that the thermoplastic liner 17 may be monolayer (and, in regard to claim 10, it is multilayer in the case that it includes additionally a barrier layer) (col. 5, lines 27-39). Kocher et al. teach that anhydride grafted olefinic copolymer (col. 5, line 9), and ionomer, ethylene/n-butyl acrylate copolymer ("EnBA"), and ethylene/methyl acrylate copolymer ("EMA") and all other acrylate-based ethylene copolymers that are categorized as olefinic copolymers at col. 3, lines 15-30 are all suitable materials for the lidstock 14 (col. 5 lines 10-18, and col. 5, lines 27-31 disclose that any of the materials disclosed as suitable for the lidstock 14 may be used for liner 17), all of these materials of which read on the three claimed second repeating units for the ethylene copolymer recited in claim 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the materials listed above as taught as suitable for lidstock 14 of Kocher et al. as the material of a single layer film as the liner 17, since Kocher et al. teach that the materials of layer 14 are suitable for the liner 17 (col. 5, lines 27-31).
Examiner notes that Kocher et al. teach that the term “ionomer” denotes a copolymer that comprises at least one member selected from the group consisting of a thermoplastic resin based on metal salt of an alkene/acid copolymer; more preferably, a thermoplastic resin based on metal salt of ethylene/acid copolymer; still more preferably, ethylene/methacrylic acid copolymer, ethylene/acrylic acid copolymer and ethylene/acid/acrylate terpolymer (all of which copolymers read on the three claimed second repeating units for the ethylene copolymer recited in claim 1) (col. 3, lines 55-65).
Examiner notes that the materials taught by Kocher et al. for layer 14 and therefore also liner 17 read on claims 5-7 and 11-15. 
Kocher et al. teach that polyethylene terephthalate is a suitable material for the tray (product support member) (col. 6, lines 1-7).

In further regard to claim 6, one of ordinary skill in the art would have recognized that an ethylene-methyl acrylate copolymer having at least 21% by weight methyl acrylate relative to the total weight of the copolymer would fall well within the scope of ethylene-methyl acrylate copolymers known to those of ordinary skill in the art (and therefore may be used as the material of monolayer liner 17, since col. 5, lines 27-31 teach that any suitable material for lidstock 14 may be used as the material of liner 17). 
In further regard to claim 13, anhydride-grafted olefinic copolymers are taught at col. 5, line 8, and ethylene methyl acrylate copolymers are categorized as olefinic copolymers at col. 3, lines 15-30 (and therefore may be used as the material of monolayer liner 17, since col. 5, lines 27-31 teach that any suitable material for lidstock 14 may be used as the material of liner 17).
In further regard to claim 14, one of ordinary skill in the art would have recognized that an ethylene-methyl acrylate-maleic anhydride terpolymer having about 24% by weight methyl acrylate relative to the total weight of the terpolymer and about 0.1 % maleic anhydride would fall well within the scope of ethylene-methyl acrylate-maleic anhydride terpolymers known to those of ordinary skill in the art (and therefore may be used as the material of monolayer liner 17, since col. 5, lines 27-31 teach that any suitable material for lidstock 14 may be used as the material of liner 17).
Kocher et al. does not explicitly teach the material of the tray 12, and does not explicitly teach that the thermoplastic liner 17 is in direct contact with the tray 12, stating that the liner 17 is adhered to the tray 12 via any suitable means (col. 5, lines 40-43).
Ranganathan et al.; however, teach a tray comprising a bulk layer (the tray of Ranganathan et al. made of crystalline polyethylene terephthalate; col. 5, lines 47-52). Ranganathan et al. teach embodiments where the bulk layer (tray of Ranganathan et al.) has a capping layer (tray liner 18) that is in direct contact with the bulk layer (col. 5, lines 58-63) (the tray is in direct contact with the tray liner 18 when it is extrusion coated on the tray, when the tray is corona treated to bond the tray liner 18 directly to the tray, or when it is formed as an integral layer or layers in a web used to make a thermoformed tray, or in a pre-made tray (col. 5, lines 58-63). Ranganathan et al. specifically refer to the bonding of the liner to the tray via  extrusion lamination, extrusion coating, and corona treatment (col. 5, lines 58-60), and these methods result in direct contact between the liner and the tray. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have bonded the liner 17 of Kocher et al. to the tray 12 of Kocher et al. via any of the methods identified above taught by Ranganathan et al. which result in direct contact between the tray and the liner, since such methods to form a tray and liner having direct contact with each other are known in the art as taught by Ranganathan et al.
Since Ranganathan et al. teach that crystalline polyethylene terephthalate is a known suitable material for food packaging trays (col. 5, lines 47-52), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used crystalline polyethylene terephthalate as the material of the tray 12 of Kocher et al.

In regard to claims 19 and 20, in regard to the claimed bond strength between the capping layer and the tray bulk layer, since the proposed combination of Kocher et al. and Ranganathan et al. as proposed above results in materials for the capping layer and the tray bulk layer that correspond to the claimed materials, one of ordinary skill in the art would have expected the inherent physical characteristics of the tray, such as the bond strength between the capping layer and the tray bulk layer, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 21, one of ordinary skill in the art at the time of the filing of the application would have recognized that PET of crystallinity of between 20 and 40% corresponds to the crystallinity percentage that categorizes the PET as crystalline (as the PET is categorized in Ranganathan et al., col. 5, lines 47-52), as opposed to semi-crystalline or amorphous.

NEW REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-15 and 17-21 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Dalgewicz, III (USPN 6,773,735).
In regard to claims 1-3, 7, 10, 15 and 21, Dalgewicz, III teaches a tray (col. 2, lines 30-44 and claim 1) comprising a layer that corresponds to the claimed bulk layer (the first layer) and a layer that corresponds to the claimed capping layer (the combination of the third layer and the intermediate layer; the capping layer is therefore a multilayer film as recited in claim 10). The third layer is disclosed as having improved adhesion with the lidstock (col. 1, lines 53-56, col. 2, lines 19-21 and col. 6, lines 60-64): since the third layer is adhered to the lidstock, the third layer forms the inner surface of the tray [the surface of the tray that contacts the contents of the tray], so the combination of the third layer and the intermediate layer “is” / forms the inner surface of the tray). The copolymer (or terpolymer) of the intermediate layer comprises ethylene and, in regard to claim 1: i) an acrylate-based moiety ((a) glycidyl acrylate or (b) glycidyl acrylate and another acrylate) (see, for example, abstract, claims 1, 3 and 9 of Dalgewicz, III and col. 7, lines 22-40), in regard to claims 1, 11 and 15: ii) maleic anhydride grafted onto a copolymer of vinyl acetate and the ethylene (col. 7, lines 22-35), iii)-1. an anhydride such as maleic anhydride (see, for example, abstract, claims 1, 3 and 9 of Dalgewicz, III and col. 7, lines 22-40) or in regard to claims 1 and 7: iii)-2. a maleic acid [which is a carboxylic acid] (col. 7, lines 34-35). In regard to claims 1-3, a number of the polyesters taught by Dalgewicz, III for the first layer, including PET (polyethylene terephthalate) and PEN (polyethylene naphthalate), is a crystalline aromatic polyester (see, for example, claims 1 and 9 of Dalgewicz, III, col. 8, lines 19-35 and col. 7, lines 14-40). In regard to claim 21, Dalgewicz, III teaches that a crystallinity of over about 20% is preferred (col. 8, lines 19-35).

In regard to claim 5, Dalgewicz, III teaches that methyl acrylate is a suitable material for the acrylate-based moiety (see, for example, claims 1, 3 and 9 of Dalgewicz, III, col. 2, line 4, col. 5, lines 34-36 and col. 7, lines 14-40). 

In regard to claim 6, Dalgewicz, III teaches the tray as discussed above in regard to claim 5. Dalgewicz, III teaches that a preferred amount for the acrylate is about 10 to about 30 wt. %, and up to about 40% (col. 5, lines 47-51), amount ranges that greatly overlap with the claimed range of at least 21 wt. %. 

In regard to claim 7, the acid taught at col. 7, lines 34-35 is maleic acid (col. 7, lines 34-35).

In regard to claim 10, the combination of the intermediate layer and the third layer of Dalgewicz, III corresponds to the claimed “multilayer film” that makes up the capping layer.

In regard to claim 11, Dalgewicz, III teaches embodiments where the intermediate layer comprises a third structural repeating unit (any of the terpolymers taught for the intermediate layer; see, for example, abstract and claims 1, 3 and 9 of Dalgewicz, III and col. 7, lines 14-35).

In regard to claim 12, Dalgewicz, III teaches the trays with various combinations of materials as discussed above in regard to claim 11. In the instance where there are three repeating units, the third repeating unit is different from the second repeating unit.

In regard to claim 13, Dalgewicz, III teaches that ethylene/maleic anhydride/methyl acrylate is a suitable polymer for the intermediate layer (see, for example, claim 9 of Dalgewicz, III and abstract and col. 7, lines 27-37 and col. 7, lines 14-40).

In regard to claim 14, Dalgewicz, III teaches the tray as discussed above in regard to claim 13. Dalgewicz, III teaches that a preferred amount for the acrylate is about 10 to about 30 wt. % (col. 5, lines 47-51), and that a suitable amount for the maleic anhydride is about 0.05 to about 12 wt. %; the claimed relative amounts fall squarely within the relative amount ranges for each of the acrylate and maleic anhydride taught by Dalgewicz, III.

In regard to claim 17, Dalgewicz, III teaches that ethylene/glycidyl methacrylate/methyl acrylate is a suitable polymer for the intermediate layer (see, for example, claims 3 and 9 of Dalgewicz, III and abstract and col. 7, lines 14-40).

In regard to claim 18, Dalgewicz, III teaches the tray as discussed above in regard to claim 17. Dalgewicz, III teaches that a preferred amount for the acrylate is about 10 to about 30 wt. % (col. 5, lines 47-51), and that a suitable amount for the glycidyl methacrylate is about 0.05 to about 12 wt. %; the claimed relative amounts fall squarely within the relative amount ranges for each of the acrylate and glycidyl methacrylate taught by Dalgewicz, III.

In regard to claims 19 and 20, since Dalgewicz, III teaches compositions for each of the layers that correspond to the claimed compositions, one of ordinary skill in the art would have expected that the inherent physical characteristics of the multilayered film, such as the bond strength between the bulk layer and the capping layer, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I;

In regard to claim 21, Dalgewicz, III teaches that a crystallinity of over about 20% is preferred (col. 8, lines 19-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11, 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dalgewicz, III (USPN 6,773,735) in view of Nordness et al. (USPN 5,089,308).
In regard to claims 1-3, 7, 10, 15 and 21, Dalgewicz, III teaches a tray (col. 2, lines 30-44 and claim 1) comprising a layer that corresponds to the claimed bulk layer (the first layer) and a layer that corresponds to the claimed capping layer (the combination of the third layer and the intermediate layer; the capping layer is therefore a multilayer film as recited in claim 10). The third layer is disclosed as having improved adhesion with the lidstock (col. 1, lines 53-56, col. 2, lines 19-21 and col. 6, lines 60-64): since the third layer is adhered to the lidstock, the third layer forms the inner surface of the tray [the surface of the tray that contacts the contents of the tray], so the combination of the third layer and the intermediate layer “is” / forms the inner surface of the tray). The copolymer (or terpolymer) of the intermediate layer comprises ethylene and, in regard to claim 1: ii) maleic anhydride grafted onto a copolymer of vinyl acetate and the ethylene (col. 7, lines 22-35). In regard to claims 1-3, a number of the polyesters taught by Dalgewicz, III for the first layer, including PET (polyethylene terephthalate) and PEN (polyethylene naphthalate), is a crystalline aromatic polyester (see, for example, claims 1 and 9 of Dalgewicz, III, col. 8, lines 19-35 and col. 7, lines 14-40). In regard to claim 21, Dalgewicz, III teaches that a crystallinity of over about 20% is preferred (col. 8, lines 19-35).
Dalgewicz, III do not explicitly teach the relative amount of vinyl acetate in the ethylene vinyl acetate copolymer of the intermediate layer. Dalgewicz, III teach that the intermediate layer is an adhesive layer (see, for example, abstract).
	Nordness et al., however, disclose an ethylene vinyl acetate copolymer that is used as an adhesive in multilayer packaging films (see, for example, col. 14, lines 41-58) where the relative amount of vinyl acetate in the ethylene vinyl acetate copolymer is from 25 to 30 wt.% relative to the total weight of the ethylene vinyl acetate copolymer (col. 5, lines 48-53). Since Nordness et al. establish that an ethylene vinyl acetate copolymer having a relative amount of vinyl acetate in the ethylene vinyl acetate copolymer of from 25 to 30 wt.% relative to the total weight of the ethylene vinyl acetate copolymer is a suitable relative amount for the vinyl acetate of an adhesive ethylene vinyl acetate copolymer layer in packaging films, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used an ethylene vinyl acetate copolymer having a relative amount of vinyl acetate in the ethylene vinyl acetate copolymer of from 25 to 30 wt.% relative to the total weight of the ethylene vinyl acetate copolymer as the ethylene vinyl acetate copolymer of the intermediate (adhesive) layer of 
Nordness et al. 

In regard to claim 10, the combination of the intermediate layer and the third layer of Dalgewicz, III corresponds to the claimed “multilayer film” that makes up the capping layer.

In regard to claims 11 and 15, Dalgewicz, III teaches embodiments where the intermediate layer comprises a third structural repeating unit (any of the terpolymers taught for the intermediate layer; see, for example, abstract and claims 1, 3 and 9 of Dalgewicz, III and col. 7, lines 14-35), such as maleic anhydride grafted onto a copolymer of vinyl acetate and the ethylene (col. 7, lines 22-35). It therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used such a terpolymer having a relative amount of vinyl acetate of 25 to 30 wt.% based on the teachings of Nordness et al. as the material of the intermediate (adhesive) layer of Dalgewicz, III.

In regard to claims 19 and 20, since Dalgewicz, III and Nordness et al. teach compositions for each of the layers that correspond to the claimed compositions for the reasons provided above, one of ordinary skill in the art would have expected that the inherent physical characteristics of the multilayered film, such as the bond strength between the bulk layer and the capping layer, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I;

In regard to claim 21, Dalgewicz, III teaches that a crystallinity of over about 20% is preferred (col. 8, lines 19-35).

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claims 1-3, 7, 10 and 19-21 as being unpatentable over Ranganathan et al. (USPN 8,541,081) are moot due to the withdrawal of the rejection due to Applicant’s amendment in claim 1.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection of the claims as being unpatentable over Kocher et al. (USPN 6,739,113) in view of Ranganathan et al. (USPN 8,541,081), to the extent that they apply to the updated rejection of claims 1-3, 5-7, 9-15 and 19-21 under 35 U.S.C. 103 as being unpatentable over Kocher et al. (USPN 6,739,113) in view of Ranganathan et al. (USPN 8,541,081), have been fully considered but are not persuasive.
In regard to Applicant’s argument that Kocher et al. do not teach that the tray is of crystalline PET, one of ordinary skill in the art at the time of the filing of the application would have recognized that PET of crystallinity of between 20 and 40% corresponds to the crystallinity percentage that categorizes the PET as crystalline (as the PET is categorized in Ranganathan et al., col. 5, lines 47-52), as opposed to semi-crystalline or amorphous. The proposed rejection proposes to use PET of crystallinity of between 20 and 40% as the material of the claimed bulk layer of the tray taught by Kocher et al. and Ranganathan et al., based on the teaching of Ranganathan et al. of PET of crystallinity of between 20 and 40% as a suitable material for the tray.
In regard to Applicant’s argument regarding the claimed minimum amount of vinyl acetate of 12%, this basis for rejection has been withdrawn, since neither Kocher et al. nor Ranganathan et al. teach the relative amount of vinyl acetate in the ethylene vinyl acetate copolymer.
In regard to Applicant’s arguments regarding the claimed bond strengths, Applicant argues that materials of the adjacent layers (bulk and ) are not taught; however, materials of adjacent layers (the bulk layer [CPET layer of Ranganathan et al.] and the layer in contact with the tray of  Kocher et al. do correspond to each of the claimed materials as explained in the rejection and further discussed in this Response to Arguments section.

Response to Applicant’s allegations of unexpected results 
In regard to Applicant’s allegations of unexpected results regarding the relative amount of vinyl acetate in the EVA copolymer of Dalgewicz, III (USPN 6,773,735), a new rejection of claims 1-3, 10, 11, 15 and 19-21 under 35 U.S.C. 103 as being unpatentable over in view of Nordness et al. (USPN 5,089,308) has been presented. Note that the scope of the claims changed in this current amendment, which necessitated the change in assignment of the components of Dalgewicz, III to the claimed layers.

“[Applicant]s have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.” Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). MPEP 716.02(b)II. And the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). MPEP 716.02(b)I. Unexpected results must be commensurate in scope with the claimed invention. MPEP 716.02(d). The claimed subject matter must be compared with the closest prior art. MPEP 716.02(e).

Applicant has not established “that the differences in results are in fact unexpected” (MPEP 716.02(b)I), because one of ordinary skill in the art would have expected that an increase in the amount of vinyl acetate (and therefore an increase in overall polarity of the EVA copolymer) would have increased the affinity of the EVA copolymer to the polyethylene terephthalate bulk layer, because polyethylene terephthalate has polar groups that would have an increase in affinity with EVA with an increase in the percentage of vinyl acetate in the EVA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788